Name: Commission Regulation (EEC) No 3398/89 of 9 November 1989 on the supply of common wheat flour to the United Nations High Commissioner for Refugees (UNHCR) as food aid
 Type: Regulation
 Subject Matter: plant product;  cooperation policy;  United Nations
 Date Published: nan

 No L 328/6 Official Journal of the European Communities 14. 11 . 89 COMMISSION REGULATION (EEC) No 3398/89 of 9 November 1989 on the supply of common wheat flour to the United Nations High Commissioner for Refugees (UNHCR) as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organi ­ zations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 10 February 1989 on the supply of food-aid to UNHCR, the Commission allocated to that organization 137 tonnes of cereals to be supplied free-at-port of landing ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of common wheat flour to UNHCR in accordance with the provision of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 November 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . 0 OJ No L 172, 21 . 6. 1989, p. 1 . O OJ No L 136, 26 . 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 14. 11 . 89 Official Journal of the European Communities No L 328/7 ANNEX 1 . Operation No ('): 700/89 2. Programme : 1986 3 . Recipient : M. Pirlot, UNHCR, Case Postale 2500, CH-1211 Geneve 2 DÃ ©pÃ ´t ; tel . 7 39 81 1 1 , telex 415740 UNHCR CH 4. Representative of the recipient (2) f) : Al seÃ ±or representante del ACNUR para Honduras, c/o UNDP, PO box 976, Tegucigalpa, Honduras 5. Place or country of destination : Honduras 6. Product to be mobilized : common wheat flour 7* Characteristics and quality of the goods (3): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA6) 8 . Total quantity : 100 tonnes (137 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking (4) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.2.a) : Marking on the bags in letters at least 5 cm high : «ACCIÃ N N ° 700/89 / HARINA DE TRIGO / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA PARA DISTRIBUCIÃ N GRATUITA POR LA OFICINA DEL ALTO COMISIONADO DE LAS NACIONES UNIDAS PARA LOS REFUGIADOS / PUERTO CORTÃ S' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Pott of landing specified by die recipient :  15. Port of landing : Puerto Cortes 16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15. 12. 1989  15. 1 . 1990 18 . Deadline for the supply : 15. 2. 1990 19. Procedure for determining die costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 28 . 11 . 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 12. 12. 1989 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 22. 12. 1989  15. 1 . 1990 (c) deadline for the supply : 15. 2. 1990 22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders ^: Bureau de laide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*): refund applicable on 30. 10 . 1989 fixed by Regulation (EEC) No 2936/89 (OJ No L 281 , 30. 9 . 1989, p. 37) No L 328/8 Official Journal of the European Communities 14. 11 . 89 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 227, 7. 9. 1985, p. 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 levels. (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Bhissels : 235 01 32, 236 10 97, 235 01 30, 236 20 05. (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. / ¢ ' (J) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed.